Citation Nr: 1431736	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-39 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for low back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right knee strain, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to November 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

When the case was most recently before the Board in April 2012, the Board denied the claim for a rating higher than 20 percent for a low back strain and the claim for a rating higher than 10 percent for a right knee strain.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the April 2012 Board decision with respect to the issues on appeal, as the Court agreed with the Secretary of VA's concession that a remand was necessary so that the Board could address all relevant evidence in this case.  The Court remanded the claims for further adjudication.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board has determined that further development of the record is required before the Board decides this appeal.

The most recent VA examinations to assess the Veteran's low back strain and right knee strain were in July 2009, nearly five years ago.  The Board finds that it is unable to assess the current severity of the Veteran's low back and right knee disabilities based on the evidence of record.  Thus, a remand is necessary in order to obtain examinations that adequately address the current scope and severity of the claimed disabilities.  

Additionally, given the passage of time, VA and private treatment records potentially relevant to the claims are likely outstanding.  The record currently includes relevant VA and private treatment records dated through November 2006.   Thus, any additional VA and private treatment records dated since November 2006 should be obtained on remand.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ shall undertake appropriate development to obtain a copy of all outstanding VA and private medical records dated from November 2006 that are pertinent to the Veteran's low back and right knee claims. 

2.  Then, the AOJ shall afford the Veteran a VA examination by an examiner with sufficient expertise to ascertain the severity and manifestations of the Veteran's low back strain and right knee strain disabilities.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The supporting rationale for all opinions expressed must be provided.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



